DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 7th, 2020 have been fully considered but they are not persuasive. 
Applicant argues that the amended feature of the bypass channel having a “section of the bypass channel that is proximate to the main air inlet duct” and the heat exchanger extending along the section of the bypass channel proximate to the main air inlet duct overcomes the combined reference rejection of Beutin in view of Bruno. The Examiner does not find this argument persuasive. First, the amended claim features introduce written description issues with respect to the possession of the invention as instantly claimed (see new 35 U.S.C. 112 rejections below). Second, because the section was never defined before as a section that is “proximate” the main air inlet duct, there is no defining extent of what is “proximate” section. In other words, “the section” that is proximate to the main air inlet duct extends a certain extent, and the heat exchanger is extending along this section. 

    PNG
    media_image1.png
    279
    331
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    345
    510
    media_image2.png
    Greyscale

Bruno teaches the heat exchanger can be integrated into the bypass duct inner surface wall (Figure 1), external to the surface wall (Figure 3), or placed on the inner surface of the bypass duct (Figure 4). The heat exchanger can be any appropriate shape or mounted in any suitable fashion (Col. 3, Lines 27-30). Bruno further teaches that it is advantageous to design the mounting of the heat exchanger such that it “minimizes air flow losses and flow noise by minimizing air flow path disturbances in bypass duct”. As such, the heat exchanger is positioned on the wall as cited in the above annotated drawing of Beutin, and as such teaches the claimed invention as amended in claim 1.
Claim Objections
Claims 10 (or 16) and 11 (or 17) is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16 (or claim 10) and claim 17 (or 11). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 10, and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 has been amended to include the limitation that the “air initially continues to flow along the first air flow path within a section of the bypass channel that is proximate to the main air inlet duct” and “a heat exchanger extending along the section of the bypass channel proximate to the main air inlet 
Claims 1-2, 4, 10, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include the limitation that the “air initially continues to flow along the first air flow path within a section of the bypass channel that is proximate to the main air inlet duct” and “a heat exchanger extending along the section of the bypass channel proximate to the main air inlet duct”. First, there is no definition of “proximate” included in the originally filed disclosure. It is therefore unclear what the defining metes and bounds of the “section” that is “proximate” to the main air inlet duct (the beginning and end of the “section”). Based on the filed claims, Applicant appears to be defining a section as “proximate” to the main air inlet duct, and also that the section is defined by where 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beutin et al. (US 6282881), hereinafter referenced as Beutin in view of Bruno et al. (US 7377100), hereinafter referenced as Bruno.
Regarding claims 1, 10, and 16;
Beutin discloses an aircraft propulsion assembly comprising: a main air inlet duct (7, 10) defining a first air flow path for introduction of air into the aircraft propulsion assembly; a channel (8) diverging from the main air inlet duct and defining an air flow path for leading air from the main air inlet duct to a compressor (duct 8 leads to the compressor); a bypass channel (11, 12, 13) diverging from the main air inlet duct and defining an air flow path for leading air from the main air inlet duct to an air outlet (near 13), the bypass channel extending at an angle relative to the main air inlet duct such that, when air enters the bypass channel from the main 

    PNG
    media_image1.png
    279
    331
    media_image1.png
    Greyscale

Beutin fails to teach the heat exchanger having a lower surface and an upper surface opposite the lower surface, the lower surface of the heat exchanger located on an inner surface of the bypass channel, the upper surface of the heat exchanger lies outside of the portion of the 
Bruno teaches a gas turbine engine with a bypass duct (43) and a main duct leading to a compressor (13). The bypass duct further includes a surface heat exchanger (45). The heat exchanger can be integrated into the bypass duct inner surface wall (Figure 1), external to the surface wall (Figure 3), or placed on the inner surface of the bypass duct (Figure 4). The heat exchanger can be any appropriate shape or mounted in any suitable fashion (Col. 3, Lines 27-30). Bruno further teaches that it is advantageous to design the mounting of the heat exchanger such that it “minimizes air flow losses and flow noise by minimizing air flow path disturbances in bypass duct”. 
Because Beutin discloses a bypass duct connected to the main duct with a heat exchanger in the bypass duct and further discloses that it is advantageous to have as few foreign bodies strike the heat exchanger as possible (Col. 4, Lines 59-62), and because Bruno similarly teaches a bypass duct with a heat exchanger housed therein, including multiple embodiments which allow for as little flow disturbances in the bypass as possible, and further teaches that the heat exchanger geometry can be modified to any appropriate shape therein, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger in the bypass duct of Beutin such that it has a geometry of Bruno in that the heat exchanger having a lower surface and an upper surface opposite the lower surface, the lower surface of the heat exchanger located on an inner surface of the bypass channel, the upper surface of the heat exchanger lies outside of the portion of the first air flow path in which the air initially continues to flow within the section of the bypass 

    PNG
    media_image2.png
    345
    510
    media_image2.png
    Greyscale

Regarding claims 2, Beutin in view of Bruno teaches the aircraft propulsion assembly according to claim 1 above. Beutin further discloses the air outlet of the bypass channel is positioned in confluence with an outlet (see Figure 2) of the exhaust nozzle (9) of the propulsion assembly, the flow of air circulating in the bypass channel being accelerated by the low pressure created by the flow of the exhaust gases at the outlet of the nozzle (functional, implicit in disclosed structure).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beutin et al. (US 6282881), hereinafter referenced as Beutin in view of Bruno et al. (US 7377100), hereinafter referenced as Bruno, and further in view of Storage et al. (US 8387362), hereinafter referenced as Storage.
Beutin in view of Bruno teaches the arrangement according to claim 1 above.
Beutin fails to teach the heat exchanger is of plate-and-fin type with the fins arranged in a direction of the flow of air.
Storage teaches a bypass heat exchanger (Figures 4-5) in a gas turbine engine, the heat exchanger including an oil circuit (340, 342), the heat exchanger being a plate-and-fin type with the fins arranged axially to maximize heat exchange (fins 330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger of Beutin such that the heat exchanger is a surface heat exchanger of plate-and-fin type with the fins arranged in a direction of the flow of air as taught by Storage for the purposes of maximizing heat exchange and improving system efficiency through increased surface area.
Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beutin et al. (US 6282881), hereinafter referenced as Beutin in view of Bruno et al. (US 7377100), hereinafter referenced as Bruno, and further in view of Bulin et al. (US 20100028139), hereinafter referenced as Bulin.
Regarding claims 12-13;
Beutin discloses an aircraft propulsion assembly comprising: a main air inlet duct (7, 10) defining a first air flow path for introduction of air into the aircraft propulsion assembly; a channel (8) diverging from the main air inlet duct and defining a second air flow path for leading air from the main air inlet duct to a compressor (duct 8 leads to the compressor); a bypass channel (11, 12, 13) diverging from the main air inlet duct and defining a third air flow path for 
Beutin fails to teach the heat exchanger using an internal surface of the section of the bypass channel to accomplish heat exchange with air flowing in the third air flow path, the heat exchanger consisting of a pipe inside which oil circulates, the pipe wound along an external surface of the section of the bypass channel and about an entire circumference of the section of the bypass channel.
Bruno teaches a gas turbine engine with a bypass duct (43) and a main duct leading to a compressor (13). The bypass duct further includes a surface heat exchanger (45). The heat exchanger can be integrated into the bypass duct inner surface wall (Figure 1), external to the surface wall (Figure 3), or placed on the inner surface of the bypass duct (Figure 4). The heat exchanger can be any appropriate shape or mounted in any suitable fashion (Col. 3, Lines 27-30). Bruno further teaches that it is advantageous to design the mounting of the heat exchanger such that it “minimizes air flow losses and flow noise by minimizing air flow path disturbances in bypass duct”. Bruno further teaches an arrangement for a bypass duct of a gas turbine engine, the bypass duct including an outer wall (39) having a heat exchanger (45) being wound along an external wall of the section of the bypass channel (Figure 3). This section is formed of metallic material (heat exchanger and winding/serpentine channel formed of stamped metal which is welded to the bypass duct). Bruno further teaches “Another embodiment (not shown) comprises a metal tube(s) mounted to the outer bypass duct wall 39.” Such embodiments are 
Bulin teaches a bypass cooling apparatus for a series of annular oil passages (Figure 4) in the bypass. The heat exchanger (110) includes oil passages (116) extending therethrough in an annular direction. The oil enters/exits through respective passages (118, 119). 
Because Beutin discloses a turbomachine with a heat exchanger within a bypass duct, and Bruno teaches a heat exchanger in a bypass duct of a turbomachine utilizing a series of passages that wrap back and forth, and alternatively teaches an embodiment with metal tube(s) mounted to the outer bypass duct wall, and Bulin explicitly teaches annular oil flow passages in a bypass of a gas turbine engine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass channel section such it is constructed of metallic material with the heat exchanger consists of a pipe which is wound along the external wall of the bypass channel as taught by Bruno such that it is formed annularly as taught by Bulin for the purposes of minimizing air flow losses and flow noise by minimizing air flow path disturbances.
	Regarding claims 11, 14, and 17, Beutin as modified by Bruno and Bulin teaches the aircraft propulsion assembly according to claim 12 above. Beutin as modified by Bruno and Bulin further teaches the pipe is in close contact with and rigidly connected to the section of the bypass channel (Bruno teaches welding the pipe to the section). The pipe is in close contact with and rigidly attached to the section of the bypass to reinforce the stiffness (implicit in structure), and the foreign bodies cannot directly impact the heat exchanger (Figure 3 of Bruno, the piping is on the radially outside of the section).
	Regarding claim 15, Beutin as modified by Bruno and Bulin teaches the aircraft propulsion assembly according to claim 12 above. Beutin as modified by Bruno and Bulin further teaches the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN D SEABE/Primary Examiner, Art Unit 3745